—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered January 22, 1998, convicting him of robbery in the first degree, criminal possession of a weapon in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not err in denying the motion to sever the trial of the defendant and his codefendant (see, People v Cardwell, 78 NY2d 996; People v Mahboubian, 74 NY2d 174). In any event, any error in this regard was harmless in light of the overwhelming proof of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Mangano, P. J., Bracken, S. Miller and Sullivan, JJ., concur.